DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 3, 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (PGPUB 20180307614), hereinafter as Luo.
Regarding claim 1, Luo teaches an apparatus comprising: 

receive a machine learning operation ([0020] tensor processing…machine learning) including a tensor operation from a central processing unit (Fig 1, PROCESSOR unit); 
perform at least one operation on the tensor data in accordance with the machine learning operation ([0020]); 
generate a plurality of sub-commands for the tensor operation (Fig 3, step 308);
provide the sub-commands to the memory controller circuitry to perform the tensor operation (Fig 3, step 308), wherein the plurality of sub-commands include: 
identify addresses in the memory circuitry to access (Fig 3, step 312); 
activate one or more rows in the memory circuitry that correspond to the addresses (Fig 3, step 316); and 
transfer the tensor data to and/or from the memory circuitry (Fig 3 step 316); and 
transmit machine learning results associated with the performance of the at least one operation on the tensor data to the central processing unit (Fig 1, the input output between memory and processor).
Regarding claim 10, Luo teaches a non-transitory computer-readable medium including instructions, which when executed by at least one processor, cause the at least one processor to perform operations, comprising: 
receive a request for a machine learning operation including a tensor operation from a central processing unit at a data processing unit ([0020] and Fig 1); 
perform at least one operation on tensor data in accordance with the machine learning operation at the data processing unit ([0020]); 

provide the plurality of sub-commands to memory controller circuitry at the data processing unit to perform the tensor operation, wherein the plurality of sub-commands include (Fig 3): 
identify addresses in memory circuitry at the data processing unit to access (Fig 3); 
activate one or more rows in the memory circuitry that correspond to the addresses (Fig 3); and 
transfer the tensor data to and/or from the memory circuitry (Fig 3 step 316); and 
transmit machine learning results associated with the performance of the at least one operation on the tensor data to the central processing unit (Fig 1).
Regarding claim 19, Luo teaches a system comprising: a central processing unit (Fig 1, processor); and 
a data processing unit (Fig 1, memory controller) communicatively coupled to the central processing unit, comprising: 
memory circuitry to store tensor data representing a tensor ([0020]); 
memory controller circuitry to access the memory circuitry; and processor circuitry to: 
receive a request for a machine learning operation including a tensor operation from the central processing unit ([0020]); 
perform at least one operation on the tensor data in accordance with the machine learning operation ([0020]); 
generate a plurality of sub-commands for the tensor operation (Fig 3); 
provide the sub-commands to the memory controller circuitry to perform the tensor operation (Fig 3), wherein the plurality of sub-commands include: 
identify addresses in the memory circuitry to access (Fig 3); 
activate one or more rows in the memory circuitry that correspond to the addresses (Fig 3); and 

transmit machine learning results associated with the performance of the at least one operation on the tensor data to the central processing unit (Fig 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 11, 13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Podilchuk et al. (Patent 10453570), hereinafter as Podilchuk.
Regarding claim 2, Luo teaches an apparatus as in rejection of claim 1,
But not expressly the tensor operation is a copy operation from buffer circuitry to the memory circuitry,
Podilchuk teaches the tensor operation is a copy operation from buffer circuitry to the memory circuitry (Fig 2, a copy from a first memory to a second memory).
Since Luo and Podilchuk are both from the same field of semiconductor memory device, the purpose disclosed by Podilchuk would have been recognized in the pertinent art of Luo. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to copy tensor data as in Podilchuk into the device of Luo for the purpose of processing the tensor data. 
claim 4, Podilchuk teaches the memory circuitry includes a first memory die and a second memory die, wherein the tensor operation is a copy operation from the first memory die to the second memory die (Fig 2).
The reason for combining the references used in rejection of claim 2 applies.
Regarding claim 11, argument used in rejection of claim 2 applies.
Regarding claim 13, argument used in rejection of claim 4 applies.
Regarding claim 21, argument used in rejection of claim 4 applies.


Claim 5-6, 14-15, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo and Podilchuk, in view of Kanno (PGPUB 20170024137), hereinafter as Kanno.
Regarding claim 5, Luo and Podilchuk teaches an apparatus as in rejection of claim 4,
But not expressly copy operation from the first memory die is a gather copy operation from non-contiguous memory locations in the first memory die to contiguous memory locations in the second memory die,
Kanno teaches copy operation from the first memory die is a gather copy operation from non-contiguous memory locations in the first memory die to contiguous memory locations in the second memory die (Fig 12).
Since Luo and Kanno are both from the same field of semiconductor memory device, the purpose disclosed by Kanno would have been recognized in the pertinent art of Luo. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to copy tensor data as in Kanno into the device of Luo for the purpose of processing the tensor data. 
Regarding claim 6, the argument used in rejection of claim 5 applies.
Regarding claim 14, argument used in rejection of claim 5 applies.
claim 15, argument used in rejection of claim 6 applies.
Regarding claim 22, argument used in rejection of claim 5 applies.
Regarding claim 23, argument used in rejection of claim 6 applies.

Claim 3, 7, 12,16, 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo, in view of Woolley et al. (PGPUB 20160162402), hereinafter as Wooley.
Regarding claim 7, Luo teaches a device as in rejection of claim 1,
Wooley teaches a convolution copy from buffer circuitry to the memory circuitry, wherein the convolution copy includes copying the tensor data from non-contiguous buffer locations to contiguous locations in the memory circuitry ([0073]).
Since Wooley and Luo are both from the same field of tensor, the purpose disclosed by Wooley would have been recognized in the pertinent art of Luo.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to arrange data in non-contiguous location as in Wooley into the device of Luo for the purpose of improve effectiveness of multi-convolution operations.
Regarding claim 3, Sohn, Lin and Gong teach an device as in rejection of claim 2,
But not expressly a scatter copy operation to non-contiguous memory locations,
Wooley teaches data files is a scatter copy operation to non-contiguous memory locations ([0073]).
The reason for combining the reference used in rejection of claim 7 applies.
Regarding claim 16, argument used in rejection of claim 7 applies.
Regarding claim 24, argument used in rejection of claim 7 applies.

8-9,17-18, 25-26 is/are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Luo, in view of Shalev et al. (Patent 10489479), hereinafter as Shalev.
Regarding claim 8, Luo teaches a device as in rejection of claim 1,
Shalev teaches the tensor operation is a copy operation that includes unaligned boundaries for the tensor data in the memory circuitry (Fig 5, and col 9 line 12-22).
Since Shalev and Luo are both from the same field of tensor, the purpose disclosed by Shalev would have been recognized in the pertinent art of Luo.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to align tensor data as in Shalev into the device of Luo for the purpose of preparing data for next step data process.
Regarding claim 9, Shalev teaches the tensor operation is a copy operation from buffer circuitry to the memory circuitry, wherein the tensor data is read from matrix elements in the buffer circuitry that are unaligned with matrix elements for the tensor data (Fig 5, and col 9 line 12-22).
The reason for combining the references used in rejection of claim 8 applies.
Regarding claim 17, argument used in rejection of claim 8 applies.
Regarding claim 18, argument used in rejection of claim 9 applies.
Regarding claim 25, argument used in rejection of claim 8 applies.
Regarding claim 26, argument used in rejection of claim 9 applies.

Claim 20 is/are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Luo, in view of in view of Lin et al. (GPUB 20180268548), hereinafter as Lin..
Regarding claim 20, Luo teaches a device as in rejection of claim 19, 
But not expressly for neural network processing,
Lin teaches the data processing unit is a tensor processing unit to perform neural network processing ([0014]).

It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use tensor as in Lin into the device of Luo for the purpose of neural network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827